Appeal from a judgment of the Supreme Court, Erie County (Russell E Buscaglia, A.J.), rendered February 16, 2005. The judgment convicted defendant, after a nonjury trial, of assault in the first degree and gang assault in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
Defendant appeals from a judgment convicting him, after a nonjury trial, of gang assault in the first degree (Penal Law § 120.07) and assault in the first degree (§ 120.10 [1]). Contrary to defendant’s contention, the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). “ ‘The credibility determinations of [Supreme] Court are entitled to great deference . . . , and there is no basis to conclude that the court failed to give the evidence the weight that it should be accorded’ ” (People v Wood-worth, 8 AD3d 1010, 1011 [2004], Iv denied 3 NY3d 683 [2004], quoting People v Scott, 289 AD2d 974, 975 [2001], Iv denied 97 NY2d 733 [2002]). Present—Scudder, EJ, Smith, Centra, Fahey and Pine, JJ.